                            Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 1 of 8 PageID# 10

                                                         Exhibit A to the Complaint
Location: Ashburn, VA                                                                               IP Address: 173.72.159.212
Total Works Infringed: 63                                                                           ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                            06-19-     Vixen          04-29-2018    06-19-2018   PA0002126677
           9C643ACA38FD9D470613CE49A612A20A07950A43                              2021
           File Hash:                                                            17:32:48
           64E50EA88C00946AADFD30510FF5F092E9ABBF74D00329AC26A1D2C1D3FBED82
 2         Info Hash:                                                            06-19-     Blacked        10-04-2018    10-16-2018   PA0002127787
           88F141141A30BFF7CE73552E3E170D8D0E470CBF                              2021       Raw
           File Hash:                                                            17:20:31
           6CFB005BCB1E24E00A4576CEAF6D98313DD3547CA42A84CDB271025F6B1349CE
 3         Info Hash:                                                            06-19-     Blacked        12-11-2017    01-04-2018   PA0002097429
           E10259BB09AFE9410D944641E94048900ADEF0F2                              2021
           File Hash:                                                            17:14:35
           BB40FB2FA9D578CD64AC8B698B074D104111183A93BFCEDB62320B19FCA0580E
 4         Info Hash:                                                            06-19-     Blacked        07-16-2019    08-02-2019   PA0002192306
           727C2698471403826A0D17EAF0010FFEAD561BCC                              2021       Raw
           File Hash:                                                            16:06:02
           D9812DE8B99DBA8CDD8EF04CC5E2BFA310CA71BF155F2C5CC8D38E14C2017017
 5         Info Hash:                                                            06-19-     Blacked        11-16-2019    12-03-2019   PA0002232049
           54B8B6B4AB1F0BE30AF949BA83BE8F341B265D40                              2021
           File Hash:                                                            16:00:37
           8512DEA6AA5B11BA9BFEBFD5B5B361DB8EBDC88C955CDE7D1712B25ADBF2B007
 6         Info Hash:                                                            06-17-     Blacked        06-16-2018    07-14-2018   PA0002128317
           5EBAA857DB4CB94E7B579561C0FBE666094E0A10                              2021       Raw
           File Hash:                                                            15:07:48
           1FC7F6CAF9BCD0764A89E8ABD1F6E4A77DC4710FA7FAE67E76670DF36E184092
 7         Info Hash:                                                            06-17-     Blacked        10-27-2018    12-10-2018   PA0002145828
           4A3136B25E195764C6A5BFB40F2A05BF4D67FC78                              2021
           File Hash:                                                            15:07:06
           6795789E04678B20D40454D7E8A982DB17E652E8CAF50F29E036AA400E5CC327
 8         Info Hash:                                                            06-10-     Vixen          04-19-2017    06-16-2017   PA0002069291
           BB867A0C639C271CB353CB49B961C206CA95A6F3                              2021
           File Hash:                                                            02:31:20
           FDD1F54196BFEE904FD76A1DC50BB3883C4D2C0C41C0F8F25F9037793AE8FD0F
                       Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 2 of 8 PageID# 11

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         06-08-     Vixen     07-23-2018   09-05-2018   PA0002135670
       051A52EFFAA41578BB5F4F7EDE4827997D21BC4C                           2021
       File Hash:                                                         19:50:36
       55A1FA72FC61AD5D1ED91299E2C17F3A780F20014A987675F2E69F86B4468AA7
10     Info Hash:                                                         06-05-     Blacked   12-20-2018   01-22-2019   PA0002147906
       45D4AF0C0675541261833DD3255ABBED35C8CBD4                           2021       Raw
       File Hash:                                                         11:55:16
       4F731D5E327C869637362FF7ADB2E22BA17083F6DCF62EB3C556EDC2FE87FE98
11     Info Hash:                                                         06-05-     Blacked   11-06-2018   11-25-2018   PA0002136603
       CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A                           2021
       File Hash:                                                         03:42:02
       C9D25135B90E91BB6451557A25CFF18DF7E804114218FB4E7CB112E333D037EA
12     Info Hash:                                                         06-05-     Blacked   07-29-2019   09-11-2019   PA0002214887
       6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F                           2021
       File Hash:                                                         03:40:42
       B33C85A41CE7B8B0145A635645D039974B7A8552D267B9421DF9743946831473
13     Info Hash:                                                         06-05-     Blacked   08-05-2018   09-01-2018   PA0002119682
       3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0                           2021       Raw
       File Hash:                                                         03:39:06
       C37AF8553805F6A6564CD2DA3705A9DAFD128B2939D7AA101D686499D196A471
14     Info Hash:                                                         06-05-     Blacked   10-22-2018   11-25-2018   PA0002136653
       9FE743BAF7076C7B1416416DCB8787E922B10AE8                           2021
       File Hash:                                                         03:38:22
       864FB11C75DB49869286CB31C2C3DAB5089D12FB89320C22D56A56FF3EDFB509
15     Info Hash:                                                         06-05-     Blacked   04-20-2020   05-19-2020   PA0002241477
       EEA471AC58E44D8C08CE5F008CA4FCB8A1BC3DBE                           2021       Raw
       File Hash:                                                         03:34:24
       735FE6B829D412D28DFC82EBD327201FA1C37D6BF60692C929223A8CFB3F447E
16     Info Hash:                                                         06-05-     Blacked   02-19-2020   03-18-2020   PA0002241617
       549D81C2E31A1CB34CE19937D9D3CEE671D29A4C                           2021
       File Hash:                                                         03:33:48
       C8CCB78689D918D0D79665B3B33C13341BA46849EA640AFB43423CF912D9BAE6
17     Info Hash:                                                         06-05-     Blacked   01-17-2020   02-20-2020   PA0002229055
       DB497BED967866328C462CD1A231FA28CB64FD11                           2021       Raw
       File Hash:                                                         03:29:38
       FC1D827EB4C7B83CB646EB678BEE163F7DE809FF2F1AD43E7C3D7CADF1AF71BF
                       Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 3 of 8 PageID# 12

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         06-05-     Blacked   11-03-2019   11-27-2019   PA0002213995
       CDAC395CE8800993349925E75F02E08592BA8B26                           2021       Raw
       File Hash:                                                         03:28:44
       658E948CFDC15C66CB84492342B916A97F9E9FCA815F01B356FBF5632B4B75DF
19     Info Hash:                                                         06-05-     Blacked   08-28-2018   10-16-2018   PA0002127773
       0430F254E5EEA53B1AB07F2DA6E891E6B73C1D60                           2021
       File Hash:                                                         03:27:08
       67FDB5D2B892FD908FDC0E80FABEA8F28FD2B95E55A01DD40A38F89C0F996C9A
20     Info Hash:                                                         06-05-     Blacked   03-21-2018   04-12-2018   PA0002091520
       2F73A144B780B7D386C021B9DFCA2C674931DEE8                           2021
       File Hash:                                                         03:26:23
       F85AE75227D8B66E7A0DEAC0477536890D8F9ECE99E4FA681CC88AAEC3688FDF
21     Info Hash:                                                         06-05-     Blacked   01-15-2020   02-04-2020   PA0002225584
       9968F7EB1729B78829F9D0A289D06086767DBC08                           2021
       File Hash:                                                         03:23:51
       CD83796BF4286BF13FD65DCE1E36E5CFFE08686AFCA13F35290D515AD8840E4D
22     Info Hash:                                                         06-05-     Blacked   01-22-2020   02-20-2020   PA0002229057
       8350274C85342B0099EBF03570ACE176BACA2773                           2021       Raw
       File Hash:                                                         03:21:32
       297042B335B3BF441F3731571CD0D499CFA0C13FD74EC643BE0CAFAB1C0E2A69
23     Info Hash:                                                         06-05-     Blacked   01-02-2020   02-04-2020   PA0002225581
       63D8D9B3820167570E8ABB7E82A37DA24954AB7D                           2021       Raw
       File Hash:                                                         03:20:02
       D943C0B89D441D28D1E72D25829F743130C67F0A9BC6E273ADBA6EA6560A9116
24     Info Hash:                                                         06-05-     Blacked   01-20-2020   02-04-2020   PA0002225586
       32A7357AD1FD4AF2D2BFF5B792D81DFDA7E14922                           2021
       File Hash:                                                         03:16:45
       A6A74B186A5BA8DE4E6954029D7BF67385E28AEC57B392881080EEE456BE39FC
25     Info Hash:                                                         06-05-     Blacked   12-26-2019   01-27-2020   PA0002223955
       CCFBB306EDF927ECCFB2A0DE17187C2DB1286649                           2021
       File Hash:                                                         03:14:24
       71CB18DF80E67C04754D77C5108BD642EBAF2453946954CDE892950CB7DAF10B
26     Info Hash:                                                         06-05-     Blacked   12-06-2019   12-17-2019   PA0002217665
       86804856761D83AD88F3D60A55538FD4C54CCAF9                           2021
       File Hash:                                                         03:09:24
       A0E0110717861537BA4980ACEF88256134D2FB1A710EA7331055A765A08959FD
                       Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 4 of 8 PageID# 13

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         06-05-     Blacked   12-01-2019   12-17-2019   PA0002217663
       7F06F0E07A10143EB2C8673FADA7B21358A4AB2D                           2021
       File Hash:                                                         03:08:45
       8730E641DB888136CD4E9A1EA37C129852A6999082620E5C071F489A6055E333
28     Info Hash:                                                         06-05-     Blacked   11-18-2019   12-09-2019   PA0002216261
       28D3A9EC7C6D3A6CA0C764EF6A4C9B3E0430CB8E                           2021       Raw
       File Hash:                                                         03:02:57
       1417D1E60436334A79D2822C80AED298E3266BFDD20924CF09A99BC161454E14
29     Info Hash:                                                         06-05-     Blacked   12-08-2019   12-17-2019   PA0002217664
       2A235B5AC390943D91494754632D98DC21F91C61                           2021       Raw
       File Hash:                                                         02:53:36
       DA36FB64B2F44D21AEBA0C9894C59A022E7D8F5097E628388EF06C0BED7A6CA1
30     Info Hash:                                                         06-05-     Blacked   12-03-2019   01-03-2020   PA0002233431
       7C9E406FAB73FAC20B6EAC7AE1FE5084E32999D0                           2021       Raw
       File Hash:                                                         02:52:44
       0388173B9A6A5334727357D81BCFE3D1C4DE85EBE1BF01E463182DA5BB5141EF
31     Info Hash:                                                         06-05-     Blacked   12-13-2019   01-22-2020   PA0002234865
       2E7DB9DA1E12BC2963F7DC66AC300417AD983BC7                           2021       Raw
       File Hash:                                                         02:51:58
       358DA725020AF45E0B0CAE9E1D26EBE160E66995B1C4815EE09665B1B4F93BEF
32     Info Hash:                                                         06-04-     Blacked   04-30-2017   06-15-2017   PA0002037580
       EE39528C7065FF52B465D599BA395BF972CD06E6                           2021
       File Hash:                                                         16:06:17
       56338A7A617E7F2E165DDC72067C31FCD89CCDED6D22F6EE987E68BF88444128
33     Info Hash:                                                         06-04-     Blacked   05-25-2017   06-22-2017   PA0002039290
       4621BB4A0025EC53A878119567D5F952DB339CE7                           2021
       File Hash:                                                         16:05:47
       FB6C70A0FA93D2DE0FE49055830182647E9CD200C8BF46B224AFD34F54E7307C
34     Info Hash:                                                         06-04-     Blacked   03-03-2019   04-17-2019   PA0002186905
       9536019879F17F3B90AD722E8B0FAEC984EEEF5A                           2021       Raw
       File Hash:                                                         14:53:28
       1B470AFFB7BF459EE95FEC985D8EF40364FA790362F7C259BA48CC55F111B858
35     Info Hash:                                                         06-04-     Blacked   10-27-2017   11-27-2017   PA0002098016
       B0FE13ECF5F84AEAC8C53B134AC336CFB843CF0D                           2021
       File Hash:                                                         14:53:05
       148BA9ADA1545D34949E4DF1AFFF8CE9F2B342DF3D5C0BE394FFAC173232A158
                       Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 5 of 8 PageID# 14

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         06-04-     Blacked   03-28-2018   04-12-2018   PA0002091513
       43E0D25E70530A6C6837D3E3EBC16B958F2E24AC                           2021       Raw
       File Hash:                                                         14:52:56
       FE6FD35082C56D4DBBAEEFF99C16EAAB45C0602F2365CD617DFDDD89F06D73AD
37     Info Hash:                                                         06-04-     Blacked   06-29-2017   07-07-2017   PA0002070821
       71E3A2888C2DB58BBCE9353A68D2FF80359E304A                           2021
       File Hash:                                                         14:23:54
       6B4DC83F1BFCFB7C124C727C83154780E7E8090476CA63EB57E0A3C3020B1FAE
38     Info Hash:                                                         05-29-     Blacked   04-02-2019   05-28-2019   PA0002200780
       60A3091D0C256FC35025232D5F8DCBFA7D1BE7C9                           2021       Raw
       File Hash:                                                         13:31:37
       DF2362D5ACF3E0E5C7910A44DEE2DD7B578CA09C85019E7CC8C185889814F5C1
39     Info Hash:                                                         05-29-     Blacked   11-06-2019   11-15-2019   PA0002211857
       D7849F96160CA679A287B837FEFE40DDEA87571B                           2021
       File Hash:                                                         13:31:35
       0A445E74466B1700F1F7402E2C9F03169006656C8BA6A80CD36958EF9C0589E1
40     Info Hash:                                                         05-29-     Blacked   05-25-2019   06-13-2019   PA0002180952
       403C8C01BC2F40ED4F3C34B9040BAD024FEF26B1                           2021
       File Hash:                                                         13:31:00
       9C82F2E5123E6E84FE9251F31DB6B3E396B0E17D64458481831EA7142BCE030A
41     Info Hash:                                                         05-29-     Blacked   12-20-2018   02-02-2019   PA0002154970
       143ED56E751B662F727B52D79C441FBCC16BB177                           2021
       File Hash:                                                         13:23:08
       6E468AF507E2B8CA74CF0E8AB4CC91C10A7F4D5FFA43B66EE393ED88FB48F9FD
42     Info Hash:                                                         05-29-     Blacked   09-04-2018   11-01-2018   PA0002143430
       763A6FC5F201546394575CD7601D8C2D7DBD3AE7                           2021       Raw
       File Hash:                                                         13:20:48
       A2BE74C8C93C222986472D05AD8FD915556D28A62D19C4E1BA8E14CFBC4CE75A
43     Info Hash:                                                         05-29-     Blacked   05-24-2018   07-14-2018   PA0002128376
       3754C381E6B3DCC20647F7F94277B364471F090F                           2021
       File Hash:                                                         13:07:34
       A720644C52AD3004758AA8D25963DA8527D184F26D7F0F1361D23BDC135457E8
44     Info Hash:                                                         05-29-     Blacked   01-15-2018   01-24-2018   PA0002101768
       0279F8114C90ECBC2C775793D7CD9105ED963856                           2021
       File Hash:                                                         13:04:23
       3DC45DDEEAF39622E73B28F7587BD6A4688887D83FC0D647EE20E12252B634AB
                       Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 6 of 8 PageID# 15

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
45     Info Hash:                                                         05-29-     Blacked   02-01-2019   03-24-2019   PA0002183205
       AC7FA021B38E24D1B89250B1B963879739C88A06                           2021       Raw
       File Hash:                                                         13:03:50
       A0E2F22B61C2FE0C8FBF8EFF45988C31E2A5B695A6BDD4C07B061711F5009550
46     Info Hash:                                                         05-29-     Blacked   02-11-2018   03-02-2018   PA0002104740
       AE239D62AECAF3E11B72744CA93C44F09BAECD9C                           2021       Raw
       File Hash:                                                         12:59:33
       6B4C4CD4D964230FA2015B2EC284EBE46D07C20601BAA85EACA54D4B3B52BEA3
47     Info Hash:                                                         05-29-     Blacked   11-11-2018   11-25-2018   PA0002136642
       E429ECEA3CC731EE2C160A6E4D77991FECDF8897                           2021
       File Hash:                                                         12:54:22
       943CE63AF177C286436B0F920E4BF8839892501E7E9A9946C2E284728D74543F
48     Info Hash:                                                         05-29-     Blacked   12-23-2019   01-03-2020   PA0002219636
       FF4AA172EC0D469A97A0693DDBA0DC1A4ECC701C                           2021       Raw
       File Hash:                                                         12:53:49
       3DECF0AAB8057B9C37D101B6C483E9EF52900F7E0F64F19DB44D782FD9354CF9
49     Info Hash:                                                         05-29-     Blacked   06-28-2019   08-27-2019   PA0002213235
       FD566995F3728DBE3CB9331DB4DDF9D40A8AB46C                           2021
       File Hash:                                                         12:52:49
       2B5903DE34F121905C56E7D0465FDD8249D61FE160D063D59B3046C23F738F9A
50     Info Hash:                                                         05-29-     Blacked   01-12-2018   01-23-2018   PA0002101755
       2D9075EBB1F26DF17BDDA3A97A44F322D12AFCB4                           2021       Raw
       File Hash:                                                         12:52:36
       D16DF83A00305C34F08B013F7C1AD485D4856A3B0BC2CDD84EBABC859EDB141F
51     Info Hash:                                                         05-28-     Blacked   10-24-2019   11-05-2019   PA0002210293
       12B7A3C14B3A7A4A9D2712008FA31DEE6CC1731E                           2021       Raw
       File Hash:                                                         18:58:50
       7560E11AD69B8634C114F0797C32BB5263371F69533CBDCE3F9E6DE3652ABC09
52     Info Hash:                                                         05-28-     Blacked   03-02-2020   04-17-2020   PA0002246105
       5DC2FDD94F0BEA0D820D57FE5F07334D76DE35BB                           2021       Raw
       File Hash:                                                         18:58:34
       7AFC811A17D0B351422F3044B7887AB7B344719DB2065EAFBA4C5005D3D9FD45
53     Info Hash:                                                         05-28-     Blacked   08-30-2019   09-17-2019   PA0002216138
       21B9DD1AD65C9340920B31128D91CA3F85913384                           2021       Raw
       File Hash:                                                         18:57:21
       607E813AFC513692CA99D3362D23A42D458E9AB2931661B9AAF58F4F8E75BF46
                       Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 7 of 8 PageID# 16

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
54     Info Hash:                                                         05-28-     Blacked   07-24-2019   09-10-2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           2021
       File Hash:                                                         18:55:46
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
55     Info Hash:                                                         05-28-     Blacked   10-02-2019   10-21-2019   PA0002207747
       AB6061895AFDF2D02F4E52CBE8139592CFEFDF38                           2021
       File Hash:                                                         18:53:40
       8AC6BEF33EC824383A869041954605EAA507DB219553EA03EE78AEC6DD85A33A
56     Info Hash:                                                         05-28-     Blacked   11-21-2018   01-22-2019   PA0002149833
       F5E931AB78F7394210896FEC71ADFB7C43276832                           2021
       File Hash:                                                         18:49:02
       8E2BEF7AF870C92A364F805705266C4615109944B38A0E6D420610D5979E2A9D
57     Info Hash:                                                         05-28-     Blacked   07-16-2018   09-01-2018   PA0002119681
       C2CD33294A80E9042A3D6D2FC6C52861821EFA18                           2021       Raw
       File Hash:                                                         18:46:25
       D8C1F32807E495498B649867E55C81729FF4F5A3284A8C2BFD14FC74A8412322
58     Info Hash:                                                         05-28-     Blacked   04-27-2018   05-24-2018   PA0002101367
       F679391ED7AA38CC22B99756D9BFE6FE26F96FCA                           2021       Raw
       File Hash:                                                         18:35:47
       DE23DF0A9184536BE1DF80F16F1F7F5123A83D34A41DD48A2CD8A5C218E82D94
59     Info Hash:                                                         05-28-     Blacked   09-22-2018   11-01-2018   PA0002143419
       3981818C672261E5A1A0D5B561F7A7FEF98A7805                           2021
       File Hash:                                                         18:34:46
       35C429C3F1AF53B7D00E899665896B85A9252E0DFB8DF5CEF31D564AF0FBA1F0
60     Info Hash:                                                         05-28-     Blacked   08-03-2018   09-01-2018   PA0002119596
       EE4D29BA667E69950AA31279F7FA846BF696BF9D                           2021
       File Hash:                                                         18:31:30
       CBBA895BE4865BD867EC9F1DE3100FCB5C172459C4E0F59EDC51E5818599B405
61     Info Hash:                                                         05-26-     Vixen     03-20-2018   04-12-2018   PA0002091523
       B27544ACC603A3053027DAE34A441054A855CD59                           2021
       File Hash:                                                         16:50:11
       4A97D5D295359476C64C4B84E5BE522E8C523ACEAA933976B7EFE235E1D252C9
62     Info Hash:                                                         05-22-     Blacked   06-21-2019   08-27-2019   PA0002213241
       5F75B9CECC4F3FEEA7CE46BEDA2B70A0BA267B19                           2021       Raw
       File Hash:                                                         03:34:39
       98CDC17BC4D0A858192F41FD54802AA61EC55EE5616632DC63F7F18150DC90BA
                       Case 1:21-cv-00808-RDA-TCB Document 1-1 Filed 07/09/21 Page 8 of 8 PageID# 17

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
63     Info Hash:                                                         04-16-     Tushy   06-10-2017   07-07-2017   PA0002074096
       EECBC957C07B74E8D2C3EDDF2447E1E531CFB050                           2021
       File Hash:                                                         17:05:27
       C3F9D452EF2FF58947E67228D2CC1061D66F52155EC19403CF2F19EBEFED47D2
